Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patuzzi et al., hereinafter Patuzzi (US 2007/0266752), in view of Hamberger (WO 2013/059851), Moore, Jr. et al., hereinafter Moore (US 6,292,716), and Woidasky (US 2016/0151820). For text citations of Hamberger please refer to the machine translation provided with the Office action mailed 10/21/2020.
Regarding Claim 1, Patuzzi discloses (Figures 2 and 4) a bending beam (blade-holder structure 13) for a swivel bending machine (bending machine 10), comprising: an elongated bending beam portion having a C-shaped beam cross section enclosing an interior; an angle-
Patuzzi does not disclose that the angle-measuring system comprises first and second angle-measuring units, but does state that alternative sensor configurations may be used in the disclosed bending beam without deviating from the scope ([0124] lines 5-7). Hamberger teaches (Figure 1) an angle-measuring system for contactless measurement of a bending angle (optical measuring unit 5), which is configured to measure the bending angle of a workpiece portion (metal sheet 3) being bent by one of first and second bending dies (die 1 and punch 2) relative to a reference plane; wherein the angle-measuring system comprises a first angle-measuring unit (lower measuring device 5) and a second measuring unit (upper measuring device 5), the first angle-measuring unit being disposed underneath the central plane and having a first measuring region situated in part above the central plane (see Annotated Figure 1 below), and the second angle-measuring unit being disposed above the central plane and having a second measuring region situated in part underneath the central plane (see Annotated Figure 1 below). This arrangement is beneficial because it allows the bending angle to be 

    PNG
    media_image1.png
    720
    664
    media_image1.png
    Greyscale

Hamberger Annotated Figure 1
Further regarding Claim 1, Patuzzi discloses that the angle-measuring system comprises a laser sensor ([0069] lines 2-3) but is silent to the details of its structure. Moore teaches (Figures 32-34) a bending beam comprising an angle-measuring system (angle sensor 172) for contactless measurement of a bending angle, wherein the angle-measuring system is configured to measure the bending angle of the workpiece portion (workpiece 16) being bent by one of the first and second bending dies (punch 18 and die 19) relative to a reference plane; wherein the angle-measuring system comprises a light-section sensor (beam emitter/detector unit 174) with a line laser (emitter 196) and an image-sensing unit (detector 198) spaced apart from the line laser in the longitudinal direction of the bending beam portion (this is clearly seen 
When the combination of Patuzzi, Hamberger, and Moore is made, the bracket 38 of the angle-measuring system disclosed by Patuzzi is modified to accommodate a first angle-measuring unit underneath the central plane and a second angle-measuring unit above the central plane as taught by Hamberger, wherein each angle-measuring unit comprises a light-section sensor with a line laser and an image-sensing unit spaced apart from the line laser in the longitudinal direction of the bending beam portion as taught by Moore.
Finally regarding Claim 1, Patuzzi discloses that the angle-measuring system is positionable by a guide arrangement ([0066] lines 1-3; guide 37) comprising at least one guide rail and a carriage (carriage 14) in the longitudinal direction of the bending beam ([0067] lines 1-2). Examiner note: the guide 37 upon which carriage 14 is mounted has not been labeled in 

    PNG
    media_image2.png
    478
    548
    media_image2.png
    Greyscale

Patuzzi Annotated Figure 2
Patuzzi is silent to the angle-measuring system being positionable beyond an axial end of the bending dies with respect to the longitudinal direction of the bending beam portion. Woidasky teaches (Figures 1-4) a bending beam (bending press 1) comprising an elongated bending beam portion (tool holders 4 and 5); a measuring system (sensor device 8) disposed within the interior of the bending beam portion; and first and second bending dies (lower and upper tools 3 and 2) mounted on the bending beam and extending in a longitudinal direction (Z axis) of the bending beam portion and configured to receive between each other a workpiece portion of a workpiece to be bent (workpiece 14); wherein the measuring system is positionable by a guide arrangement comprising at least one guide rail (seen in Figure 3) and a 
Examiner note: when the combination of Patuzzi, Hamberger, Moore, and Woidasky is made, the aforementioned combination of Patuzzi, Hamberger, and Moore is modified such that the modified angle-measuring system of Patuzzi has the same range of motion as the 
Regarding Claim 2, with reference to the aforementioned combination of Patuzzi, Hamberger, Moore, and Woidasky, Hamberger teaches (Annotated Figure 1) that both the first measuring region and the second measuring region include the central plane between the bending dies.
Regarding Claim 4, with reference to the aforementioned combination of Patuzzi, Hamberger, Moore, and Woidasky, Hamberger teaches (Figure 1) that an inside width between the angle-measuring units (upper and lower measuring devices 5) corresponds to at least 75% of a die spacing that exists between the bending dies (die 1 and punch 2). Examiner note: the angle-measuring units taught by Hamberger are mounted upon the bending dies (page 4, paragraph 2 lines 4-7), so the spacing between them is 100% of the die spacing, thus meeting the limitation of the claim. This spacing is advantageous because it allows the bending angle to be measured very close to the bending dies (page 2, paragraph 2 lines 1-2), so when the combination of Patuzzi, Hamberger, Moore, and Woidasky is made, the spacing between the angle-measuring units taught by Hamberger is preserved so that the field of view for measuring the bending angle can be maximized.
Regarding Claim 6, Patuzzi discloses (Figure 2) that the angle-measuring units are commonly fastened on the carriage (carriage 14).
Regarding Claim 7, Patuzzi discloses (Figure 2) that the elongated bending beam portion (blade-holder structure 13) comprises a base spaced apart from the first and second bending dies (blades 20, 21), the at least one guide rail comprises two spaced-apart guide rails on the 
Regarding Claim 8, Patuzzi discloses (Figure 2) the first bending die comprises a lower bending die (blade 20) disposed below the central plane, but does not disclose a stop face formed on the carriage. Woidasky teaches (Figures 2 and 4) a bending beam (bending press 1) comprising a first bending die (lower tool 3), wherein the first bending die comprises a lower bending die disposed below the central plane and wherein a stop face (front faces of stop fingers 7, see Annotated Figure 4 below) at right angles to the central plane is formed on the carriage (stop 6) at the height of the lower bending die, for the purpose of positioning the workpiece within the bending beam ([0094] lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carriage in the bending beam disclosed by Patuzzi to also include the stop face at right angles to the central place at the height of the lower bending die taught by Woidasky, in order to allow the operator to position the workpiece within the bending beam before the bending process.

    PNG
    media_image3.png
    419
    550
    media_image3.png
    Greyscale

Woidasky Annotated Figure 4
Regarding Claim 10, Patuzzi discloses (Figures 1-3b) a swivel bending machine (bending machine 10) comprising a machine frame (fixed frame 12), a workpiece-holding unit with a first clamping tool (counterpunch 24) joined to the machine frame, and a positionable second clamping tool (punch 32) interacting therewith for fixation of a workpiece in a working plane ([0061] lines 1-4), so that a workpiece portion to be bent (metal sheet 35) protrudes relative to the workpiece-holding unit, and a bending beam (blade-holder structure 13) mounted positionably on the machine frame and joined to a positioning drive for bending the workpiece portion. Patuzzi alone does not disclose that the bending beam is formed according to Claim 1, but the combination of Patuzzi, Hamberger, and Moore as discussed above with relation to Claim 1 does.
Regarding Claim 11, Patuzzi discloses (Figures 2 and 4) a method for measuring a bending angle on a workpiece, the method comprising: providing a swivel bending machine 
Patuzzi does not disclose that the angle-measuring system used in the method for measuring a bending angle comprises first and second angle-measuring units, but does state that alternative sensor configurations may be used in the disclosed bending beam without deviating from the scope ([0124] lines 5-7). Hamberger teaches (Figure 1) a method for measuring a bending angle on a workpiece comprising measuring using an angle-measuring system (optical measuring unit 5) a bending angle of a workpiece (metal sheet 3) to be gauged relative to a reference plane on the workpiece portion to be gauged; wherein the angle-measuring system comprises a first angle-measuring unit (lower measuring device 5) and a second measuring unit (upper measuring device 5), the first angle-measuring unit being disposed underneath the central plane and having a first measuring region situated in part above the central plane (see Annotated Figure 1 above), and the second angle-measuring unit being disposed above the central plane and having a second measuring region situated in part 
Further regarding Claim 11, Patuzzi discloses that the angle-measuring system comprises a laser sensor ([0069] lines 2-3) but is silent to the details of its structure. Moore 
When the combination of Patuzzi, Hamberger, and Moore is made, the bracket 38 of the angle-measuring system disclosed by Patuzzi is modified to accommodate a first angle-measuring unit underneath the central plane and a second angle-measuring unit above the 
Finally regarding Claim 11, Patuzzi discloses that the angle-measuring system is positionable by a guide arrangement ([0066] lines 1-3; guide 37) comprising at least one guide rail and a carriage (carriage 14) in the longitudinal direction of the bending beam ([0067] lines 1-2). Examiner note: the guide 37 upon which carriage 14 is mounted has not been labeled in the drawings, but based on Figure 2 and the fact that the carriage 14 slides along the guide 37 ([0066] lines 1-3), it is clear that guide 37 comprises guide rails. See Annotated Figure 2 above. Patuzzi is silent to the angle-measuring system being positionable beyond an axial end of the bending dies with respect to the longitudinal direction of the bending beam portion. Woidasky teaches (Figures 1-4) a method for taking measurements in a bending system comprising providing a bending machine (bending press 1) with an elongated bending beam portion (tool holders 4 and 5) a measuring system (sensor device 8) disposed within the interior of the bending beam portion, and first and second bending dies (lower and upper tools 3 and 2) mounted on the bending beam and extending in a longitudinal direction (Z axis) of the bending beam portion and configured to receive between each other a workpiece portion of a workpiece to be bent (workpiece 14); wherein the measuring system is positionable by a guide arrangement comprising at least one guide rail (seen in Figure 3) and a carriage (stop 6) in the longitudinal direction ([0095] lines 6-9) and wherein the measuring system is positionable beyond an axial end of the bending dies with respect to the longitudinal direction of the bending beam portion ([0039], [0051] lines 4-5, [0101] lines 6-8: the stop carrying the sensor is 
Examiner note: when the combination of Patuzzi, Hamberger, Moore, and Woidasky is made, the aforementioned combination of Patuzzi, Hamberger, and Moore is modified such that the modified angle-measuring system of Patuzzi has the same range of motion as the measuring system of Woidasky, i.e. such that it is positionable beyond an axial end of the bending dies with respect to the longitudinal direction of the bending beam portion.
Regarding Claim 12, Patuzzi discloses (Figures 2-4) clamping the workpiece (metal sheet 35) in a workpiece-holding device (counterpunch 24 and punch 32), removing at least one of 
Regarding Claim 13, Patuzzi discloses performing two or more bending processes on the workpiece before the step of measuring the bending angle of the workpiece portion being bent ([0088] lines 1-2; since the machining and measuring are repeated, all of the angle measurements taken after the first iteration are done on a workpiece portion that has been obtained by two or more preceding bending processes).
Regarding Claim 14, Patuzzi discloses that the step of measuring the bending angle of the workpiece portion being bent comprises measuring the bending angle on the workpiece portion after a bending process at a plurality of positions spaced apart from one another in the longitudinal direction of the bending beam ([0116] line 2 – [0118] line 2).
Regarding Claim 15, Patuzzi discloses that based on the measurements after a preceding bending process, a subsequent bending process is adapted ([0081] – [0088]; measurements are taken after each bending step and the machining parameters are calibrated, and this process is repeated until the desired bending angle is achieved). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patuzzi in view of Hamberger, Moore, and Woidasky as applied to Claim 1 above, and further in view of Danninger et al., hereinafter Danninger (WO 2013/116888). For text citations of Danninger, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 10/21/2020.
Regarding Claim 9, Patuzzi does not disclose a cambering device. Danninger teaches (Figures 1 and 2) a cambering device (camber 12) for influencing the curvature along the longitudinal direction of a bending die (press table 3 and press beam 4), for the purpose of compensating for a curvature of the dies (flexion 7) that occurs due to an uneven distribution of force across the length of the die, which, if left uncorrected, can cause the bending angle to be inconsistent along the length of the bend, which is undesirable (page 1, paragraph 3 lines 1-12). Danninger also teaches that cambering devices comprising at least one wedge are known in the art (page 1, paragraph 4 lines 5-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bending beam disclosed by Patuzzi to also include a cambering device formed on the bending beam for influencing the curvature along the longitudinal direction of the first bending die or the second bending die as taught by Danninger, wherein the cambering device comprises at least one wedge as is known in the art, for the purpose of ensuring a constant bending angle throughout the length of the bend.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. In response to the Applicant’s arguments on pages 12-14 that the combination with Woidasky is improper due to Woidasky teaching a different configuration of bending beam and a position-measuring sensor (as opposed to an angle-measuring sensor), Examiner respectfully disagrees. Firstly, the bending press of Woidasky, despite having a different configuration from the bending beam comprising a C-shaped cross section for a swivel bending machine disclosed by Patuzzi, is in the same field of endeavor, i.e. bending sheet metal workpieces, so one of ordinary skill in the art would not find it unreasonable to apply a teaching from Woidasky to modify the invention disclosed by Patuzzi. Secondly, while the Applicant is correct that the sensor taught by Woidasky measures a position of the bending dies as opposed to the bending angle of the workpiece, the only teaching related to the sensor of Woidasky being applied to the independent claims is its longitudinal range of motion along the bending beam, i.e. that it is positionable beyond the axial end of the bending dies. Woidasky teaches a clear benefit for this feature, which is to improve flexibility of operation and decrease downtime between different bending operations, so one of ordinary skill in the art would be motivated to make this modification. When this combination is made, only the range of motion of the sensor taught by Woidasky is applied to the modified angle-measuring system of Patuzzi, Hamberger, and Moore, and not the feature of measuring positions of the dies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERESA A GUTHRIE/             Examiner, Art Unit 3725   

/TERESA M EKIERT/             Primary Examiner, Art Unit 3725